Citation Nr: 0722027	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss.

3.  Entitlement to service connection for a disability 
manifested by dizziness with occasional staggering.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which granted the veteran's claim for 
service connection for bilateral hearing loss, assigning a 
zero percent rating effective February 16, 2005 (the date 
that VA received the veteran's claims), and denied the 
veteran's claims of service connection for tinnitus and a 
disability manifested by dizziness with occasional 
staggering.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In July 2007, the veteran's motion to advance the case on the 
docket was granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained; 
unfortunately, the veteran's service medical records were 
destroyed in a fire and are not available for review.  

2.  The veteran's service-connected bilateral hearing loss is 
not compensably disabling.

3.  The competent medical evidence is in relative equipoise 
as to whether the veteran's tinnitus is related to active 
service, to include as secondary to service-connected 
bilateral hearing loss.

4.  The competent medical evidence does not show that the 
veteran's currently diagnosed dizziness with occasional 
unsteadiness is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.85, 
4.86, Tables VI and VII, DC 6100 (2006).

2.  Resolving reasonable doubt in the veteran's favor, 
tinnitus is proximately due to or the result of service-
connected bilateral hearing loss; thus, service connection 
for tinnitus as secondary to service-connected bilateral 
hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310; 71 Fed. Reg. 52744 
(2006).

3.  A disability manifested by dizziness with occasional 
staggering was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006).  The VCAA provides, among other things, for notice and 
assistance to VA claimants under certain circumstances.  VA 
has issued final rules amending its adjudication regulations 
to implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2006).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the May 2005 VCAA notice 
was furnished to the veteran and his service representative 
prior to the August 2005 RO decision that is the subject of 
this appeal.    

The veteran is not prejudiced in this case.  The hearing loss 
and dizziness issues are being denied; so there is no rating 
or effective date to be assigned.  Regarding the tinnitus, 
the RO can cure any notice defect following the Board's 
grant.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service personnel records, post-service 
private treatment records, and VA medical records, including 
VA examination reports.  

The RO also has made repeated attempts to obtain the 
veteran's service medical records.  In July 2005, the 
National Personnel Records Center (NPRC) notified VA that the 
veteran's service medical records had been destroyed in a 
fire that occurred there in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

The veteran also was provided with a March 2006 VA ear, nose, 
and throat (ENT) examination, which contained medical 
evidence and opinions relevant to the claims on appeal.  The 
Board concludes that the evidence of record is adequate to 
resolve all three claims; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Initial (Compensable) Rating for Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been evaluated as zero percent disabling since February 16, 
2005 (the date that VA received this claim).  He appeals for 
an initial (compensable) rating.  

A review of the veteran's post-service treatment records 
shows that, on private audiology examination in February 
1990, he complained of trouble hearing soft sounds, listening 
to the TV and radio, and hearing speech at low volume.  He 
reported a history of hearing loss in the right ear.  He had 
first noticed a change in his hearing 10 years earlier.  He 
reported working around farm machinery 15-30 years earlier.  
In a March 1990, letter, Jeffrey N. Hausfeld, M.D., stated 
that the veteran's audiogram had shown a bilateral 
symmetrical high frequency sensorineural hearing loss.  

In a June 2005 statement, the veteran reported that he had 
served in combat aboard a B-17 bomber during World War II.  
His duty station aboard the aircraft was between engines 
number 2 and 3 "closer to the engines than other 
crewmembers.  The most intense engine noise was in run-up and 
take-off, but the noise remained extreme until power 
reduction for landing."  He also reported "high noise 
exposure" during active service while test-firing 50 caliber 
machine guns mounted on his B-17 before each mission.  He 
reported further that he had flown a total of 234 combat 
flight hours during World War II.  

In a June 2005 letter, Tia Flynn, M.A., provided a summary of 
results from the veteran's recent private hearing evaluation.  
This audiologist noted that no other records were available 
to review.  Otoscopy showed clean clear ear canals with 
normal appearing tympanic membranes.  Audiometric testing 
showed mild sloping to profound mixed hearing loss in both 
ears.  

On VA audiology examination in July 2005, the veteran 
complained of decreased hearing.  He denied otalgia, 
otorrhea, vertigo, and ear surgery.  His in-service noise 
history was noted.  Visual otoscopic inspection showed clear 
ear canals bilaterally.  Tympanometry showed normal middle 
ear pressure and compliance bilaterally.  The VA audiologist 
stated that she had reviewed the veteran's claims file.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
55
65
LEFT
40
45
50
60
65

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 84 percent in the left 
ear.  The VA audiologist estimated that the veteran's hearing 
loss was 30 percent due to his active service, 50 percent due 
to his pre- and post-service occupational noise exposure, and 
20 percent due to recreational noise exposure and age.  The 
diagnosis was mild sloping to moderately severe sensorineural 
hearing loss in both ears.

In an October 2005 letter, Timothy J. Ritchey, M.D., stated 
that the veteran's July 2005 VA audiology examination 
"simply showed that [the veteran] has developed skills at 
guessing words imperfectly heard.  It is my opinion that the 
objective test is a better evaluation of his actual 
hearing."  

On VA (fee-based) ENT examination in March 2006, the veteran 
complained of bilateral hearing loss that was progressive and 
had reached the point where he was missing conversations.  He 
denied any significant post-service occupational noise 
exposure.  There were no medical records for the examiner to 
review.  The veteran's audiogram showed a very significant 
bilateral moderately severe symmetrical hearing loss with 
normal tympanometry.  Speech discrimination scores were 
92 percent in the left ear and 100 percent in the right ear.  
Acoustic reflexes were normal bilaterally.  Physical 
examination showed normal tympanic membranes and clear middle 
ears bilaterally.  The diagnoses included sensorineural 
hearing loss.

On VA audiology examination in January 2007, the veteran 
complained of increased hearing loss.  He denied otalgia, ear 
surgery, and otorrhea.  He reported having difficulty hearing 
women's voices and speech from a distance.  He denied any in-
service or post-service noise exposure.  The VA audiologist 
reviewed the veteran's audiology file, although the claims 
file was not available for review.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
70
LEFT
40
50
50
55
60

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 84 percent in the left 
ear.  After removing impacted cerumen (or ear wax) in the 
left ear canal, both ear canals were clear.  Tympanometry 
showed normal middle ear pressure and compliance bilaterally.  
The diagnosis was a mild low frequency sloping to a 
moderately-severe high frequency sensorineural hearing loss 
in both ears.

The Board observes that the criteria for ratings for hearing 
impairment are found in 38 C.F.R. § 4.85 through § 4.87, 
which contain the governing provisions, tables, and 
diagnostic codes.  An evaluation of the degree of hearing 
impairment requires results from an audiological examination, 
which must include a controlled speech discrimination test 
(Maryland CNC) and a puretone auditory test conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
Table VI and using the designation found at the intersection 
of those two figures.  38 C.F.R. § 4.85(b) & Table VI.   

Once a Roman numeral designation from Table VI is assigned to 
each ear, the Board looks to Table VII, "Percentage 
Evaluation for Hearing Impairment (Diagnostic Code 6100)," 
to determine the disability rating.  38 C.F.R. § 4.85(e); see 
Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal rows in 
Table VII represent the ear with better hearing and vertical 
columns represent the ear with poorer hearing.  38 C.F.R. § 
4.85(e) & Table VII.  The Board determines the disability 
rating under Table VII in a similar mechanical fashion as it 
assesses the Roman numeral designations under Table VI.  38 
C.F.R. § 4.85(e) & Table VII; accord Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (stating that the Board assigns 
disability ratings for hearing impairment through a 
mechanical application of the rating schedule to the Roman 
numeral designations allotted after audiometric evaluations).  

The Roman numeral designations for hearing impairment based 
solely on the puretone threshold average are set out in 38 
C.F.R. § 4.85(c), which governs application of Table VIa.  38 
C.F.R. § 4.85(c).  This regulation provides, "Table VIa will 
be used when . . . indicated under the provisions of § 
4.86."  38 C.F.R. § 4.85(c).  In turn, 38 C.F.R. § 4.86 
provides, "(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states, "[w]hen the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

The objective medical evidence shows that, on VA examination 
in July 2005, the veteran's puretone threshold average was 54 
in the right ear and 55 in the left ear.  His speech 
recognition scores were 96 percent in the right ear and 
84 percent in the left ear.  On VA examination in January 
2007, the veteran's puretone threshold average was 56 in the 
right ear and 54 in the left ear.  His speech recognition 
scores were 80 percent in right ear and 84 percent in the 
left ear.  The veteran's other post-service treatment records 
for hearing loss do not contain results of a controlled 
speech discrimination test and a puretone auditory test.  See 
38 C.F.R. § 4.85(a).  Applying the evaluation criteria for 
hearing impairment (outlined above) to the veteran's 
audiometric testing results in July 2005 and January 2007, 
each of the veteran's ears is assigned an evaluation of "I" 
and this results in a zero percent (non-compensable) 
disability evaluation.  See 38 C.F.R. § 4.85, Tables VI and 
VII.  Further, there is no evidence of an exceptional pattern 
of hearing impairment in either ear such that the provisions 
of 38 C.F.R. § 4.86 are applicable.  Accordingly, the Board 
finds that the veteran is not entitled to an initial 
(compensable) rating for bilateral hearing loss.  See 
Lendenmann, 3 Vet. App. at 349.  And, as the zero percent 
rating appropriately compensates the veteran for the 
disability that he has experienced since he filed his service 
connection claim for bilateral hearing loss, the Board also 
finds that consideration of staged ratings is not warranted.  

Service Connection for Tinnitus

As noted in the Introduction, the veteran's service medical 
records were destroyed in a 1973 fire at NPRC and are not 
available for review.

A review of service personnel records included in the 
veteran's claims file shows that his military occupational 
specialty (MOS) was as a navigator and as a flight engineer.  
As a navigator, he was responsible for 10 men and a B-17 in 
navigating from the home base to the bombing target.  The 
veteran completed 35 missions and acquired 253 hours of 
combat flying.  He acted as a gunner in addition to his other 
navigator duties.  As a flight engineer instructor, the 
veteran instructed Army Air Force cadets in the use of fuel 
consumption charts and data for B-29 bombers and B-24 
bombers.  The veteran participated in the European air 
offensive, the Northern France, Rhineland, and Normandy 
campaigns during World War II.  His decorations included the 
Distinguished Flying Cross and the Air Medal with 4 Oak Leaf 
Clusters.

When he filed his claim for service connection for tinnitus 
in February 2005, the veteran contended that he had 
experienced "occasional ringing in my ears ever since my 
military service."

The veteran reported that he had experienced mild tinnitus 
for 10 years on a "Tinnitus Questionnaire" completed in 
September 1995.  His tinnitus was bilateral, 6 out of 10 in 
severity, usually constant, and on rare occasions decreased 
markedly.

On VA audiology examination in July 2005, the veteran 
complained of tinnitus that had lasted "for about 
20 years."  His tinnitus was constant, bilateral, and with 
varying loudness that could some times be ignored.  The VA 
audiologist opined that, because the veteran reported that 
his tinnitus started about 20 years earlier, or 40 years 
after service separation, it was less likely than not related 
to active service.  The diagnoses included constant bilateral 
tinnitus.

In an October 2005 letter, Dr. Ritchey stated that tinnitus 

can be caused by excessive exposure to 
high decibel levels of sound, from which 
the damage may be cumulative over a 
period of years.  If this disabling 
process began with a particularly high 
level of noise exposure, it is quite 
possible that without this beginning the 
accumulated damage might never have 
reached a disabling level of injury . . . 
within a lifetime.

In statements on his October 2005 notice of disagreement, the 
veteran contended that his tinnitus "began years earlier" 
before he sought treatment and that he had learned to live 
with it until it became "seriously disabling."  

On VA (fee-based) ENT examination in March 2006, the veteran 
complained of ringing in his ears that was high-pitched, 
continuous, and bilateral.  His tinnitus had begun "about 
1975."  The veteran reported in-service noise exposure while 
a navigator onboard B-17 bombers.  The VA (fee-based) 
examiner opined that the veteran's tinnitus was secondary to 
his hearing loss.  In an addendum to this examination, 
completed later that same month, in March 2006, the VA 
examiner stated that he had reviewed the veteran's claims 
file.  This examiner noted that the veteran had reported on 
his 1995 tinnitus questionnaire that he had experienced 
tinnitus since at least 1985 and rarely wore ear protection.  
This examiner opined that there was not enough information to 
corroborate the veteran's claim of tinnitus being related to 
active service in World War II.

On VA audiology examination in January 2007, the veteran 
complained of constant bilateral tinnitus that had lasted for 
20 years.  The diagnoses included constant bilateral 
tinnitus.

The Board observes that secondary service connection shall be 
awarded when a disability "is proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, implements the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  

The veteran's service medical records were destroyed in a 
1973 fire at NPRC and are not available for review; however, 
certain of the veteran's service personnel records were 
available and reviewed.  These records confirm the veteran's 
honorable wartime service as a navigator and aircraft gunner 
onboard a B-17 bomber and his participation in more than 
250 hours of combat in the European theater during World 
War II.  He also was awarded the Distinguished Flying Cross 
and the Air Medal for his successful combat missions.  The 
veteran's earliest treatment for tinnitus occurred in 
September 1995, or almost 50 years after his separation from 
service in October 1945, when he reported a history of 
tinnitus going back only 10 years.  There is, however, 
competent medical evidence that both supports and weighs 
against the veteran's claim for service connection for 
tinnitus as secondary to service-connected bilateral hearing 
loss.

The Veterans Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as the reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In July 2005, the VA audiologist determined that, since the 
veteran reported that his tinnitus began only 20 years 
earlier (or 40 years after service separation), it was less 
likely than not related to active service.  

In his original March 2006 examination report, the VA (fee-
based) examiner stated that the veteran's tinnitus was 
secondary to his service-connected bilateral hearing loss.  
Following a review of the veteran's post-service treatment 
records, this examiner concluded later in March 2006 that 
there was not enough information to corroborate the veteran's 
claim that his tinnitus was related to active service in 
World War II.

Thus, the medical evidence is in relative equipoise as to the 
asserted relationship between the veteran's tinnitus and 
active service, to include as secondary to his service-
connected bilateral hearing loss.  There is, however, 
evidence in the record that confirms the veteran's 
consistently reported in-service history of noise exposure 
while serving as a navigator and gunner aboard a B-17 bomber 
during World War II.  And, although the VA examiner 
determined in March 2006 that there was "not enough 
information to corroborate" the veteran's contention that 
his tinnitus was incurred during World War II, this examiner 
also related the veteran's tinnitus to his service-connected 
bilateral hearing loss.  With application of the doctrine of 
reasonable doubt, the Board finds that the criteria for 
entitlement to service connection for tinnitus as secondary 
to service-connected bilateral hearing loss have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  

As the basis of this grant is causation, the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, for the purpose 
of implementing the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) for secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by 
service-connected disability is not applicable.  See 71 Fed. 
Reg. 52744 (2006).


Service Connection for Dizziness with Occasional Staggering

As noted in the Introduction, the veteran's service medical 
records were destroyed in a 1973 fire at NPRC and are not 
available for review.

The veteran reported on his September 1995 tinnitus 
questionnaire that he "rarely" experienced dizziness or a 
feeling of fullness in his ears.

When he filed his claim for service connection for a 
disability manifested by dizziness with occasional staggering 
in February 2005, the veteran stated, "I have had problems 
with dizziness and occasional staggering for a long time."

In a June 2005 statement, the veteran contended that, since 
he had retired from his post-service employment as a civil 
engineer in 1991, "I have begun to lose my sense of balance 
and have fallen more than twenty times, with moderate injury 
twice.  Frequency of falling is increasing."  The veteran 
related his post-service balance problems to his in-service 
noise exposure.

Although the veteran denied experiencing any vertigo on VA 
audiology examination in July 2005, he had experienced 
lightheadedness and a feeling of falling or a loss of balance 
for the past 10 years.  

In an October 2005 letter, Dr. Ritchey stated that the 
veteran experienced peripheral vestibular disorder 
characterized by dizziness with occasional staggering.  
Dr. Ritchey stated that this condition "can be caused by 
excessive exposure to high decibel levels of sound."

On VA (fee-based) ENT examination in March 2006, the veteran 
complained of mild daily problems with unsteadiness when 
getting up rapidly or on rapid motion.  He frequently had to 
hold on to a wall to steady himself and, when getting up at 
night, he was somewhat unsteady.  His medical history 
included an acute episode of severe vertigo 3 years earlier 
with mild nausea, no vomiting, and no associated hearing loss 
or neurological symptoms that required 3 days' bed rest.  His 
daily problems with unsteadiness began after this episode.  
The VA (fee-based) examiner opined that the veteran's 
unsteadiness was due to presbylabyrinthitis and vestibular 
neuronitis that he experienced 3 years earlier and was not 
related to active service.  The diagnoses included peripheral 
vertigo.

On VA audiology examination in January 2007, the veteran 
reported an episode of vertigo five months earlier that 
lasted two days after he tilted his head back for eye drop 
insertion.  

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
disability manifested by dizziness with occasional 
staggering.  As noted elsewhere, the veteran's service 
medical records were destroyed and are not available for 
review.  The veteran first complained of dizziness in 
September 1995, or almost 50 years after service separation, 
when he reported that he "rarely" experienced dizziness.  
He also reported a history of feeling lightheaded, falling, 
or a loss of balance that had lasted for 10 years on VA 
audiology examination in July 2005, although he was not 
examined for this complaint at that time.  

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

On VA ENT examination in March 2006, the veteran reported 
experiencing daily unsteadiness since an acute episode of 
severe vertigo three years earlier, or more than 55 years 
after service separation.  The VA examiner determined that 
the veteran's daily unsteadiness was due to 
presbylabyrinthitis (or inflammation of the labyrinth 
accompanied by hearing loss or vertigo, also called otitis 
interna, due to old age) and vestibular neuronitis that he 
had experienced at the time of his single reported episode of 
severe vertigo 3 years earlier.  The VA examiner also 
determined that the veteran's unsteadiness was not related to 
active service.

The Board has considered the veteran's assertion of a causal 
link between a disability manifested by dizziness with 
occasional staggering and active service.  As a lay person, 
however, he is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders.  The record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the lay statements are entitled to no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In summary, the Board finds that the preponderance of the 
evidence is against an initial (compensable) rating for 
bilateral hearing loss.  The Board also finds that, resolving 
reasonable doubt in the veteran's favor, service connection 
for tinnitus as secondary to service-connected bilateral 
hearing loss is warranted.  Finally, the Board determines 
that the preponderance of the evidence is against service 
connection for a disability manifested by dizziness with 
occasional staggering.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

An initial (compensable) rating for bilateral hearing loss is 
denied.

Service connection for tinnitus as secondary to service-
connected bilateral hearing loss is granted.

Entitlement to service connection for a disability manifested 
by dizziness with occasional staggering is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


